Citation Nr: 1037436	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-17 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for discoid lupus 
erythematosus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from June 1975 to 
December 1978.     

This appeal comes to the Board of Veterans' Appeals (Board) from 
a May 2005 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which found that no new and material evidence had been received 
and denied the Veteran's claim for service connection for discoid 
lupus erythematosus.  

In July 2009, the Board, inter alia, reopened the Veteran's claim 
for service connection for discoid lupus erythematosus, but 
denied claim for service connection on its merits.  The Veteran 
appealed the July 2009 Board denial of service connection for 
discoid lupus erythematosus to the United States Court of Appeals 
for Veterans Claims (Court).  In an April 2010 Order, the Court 
remanded this appeal for further development consistent with 
instructions in an April 2010 Joint Motion for Remand.  The case 
is now before the Board for further appellate consideration 
pursuant to the Court's order.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

In this case, in the April 2010 Court Order, the Court remanded 
this matter pursuant to an April 2010 Joint Remand.  

Initially, the April 2010 Joint Remand indicated that the Veteran 
has received treatment for discoid lupus erythematosus since 1979 
from R. W. Romero, M.D., who stated that he provided such 
treatment to the Veteran in statements dated in 1996 and 2008.  
However, a review of the claims file reveals that such records 
have not been associated with the claims file.  In this regard, 
VA's duty to assist pertains to obtaining records of the 
Veteran's relevant medical treatment.  38 U.S.C.A. § 5103A(c)(2) 
(West 2002 & Supp. 2009); 38 C.F.R.  §§ 3.159(c)(2), (c)(3) 
(2009).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
is charged with constructive knowledge of evidence generated by 
VA).  VA also has a duty to make reasonable efforts to obtain 
relevant records, including private records that the claimant 
adequately identifies, and notify the claimant of such efforts 
whenever it is unable to obtain such records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. 
§ 3.159.  Because any record of such treatment for the Veteran's 
discoid lupus erythematosus would be relevant to his claim, the 
AMC/RO should make further attempts to obtain these records, and, 
if they no longer exist, must make this express declaration to 
confirm that further attempts to obtain them would be futile.  
The Veteran also has to be apprised of this.

Further, the April 2010 Joint Remand points out that the Board 
did not ensure VA's duty to assist by providing the Veteran an 
adequate VA examination.  It noted that, while the Veteran was 
provided a VA examination in May 2005 and was diagnosed with 
discoid lupus erythematosus during the VA examination, the VA 
examiner failed to offer an opinion as to the etiology of the 
diagnosed disorder.  Further, the April 2010 Joint Remand 
indicated that the May 2005 VA examiner did not have the 
Veteran's claims file or medical records in his possession, and 
was thus unable to review his medical history.  

Thus, another VA examination is necessary for a detailed review 
of the Veteran's pertinent medical history and a medical nexus 
opinion of the etiology of the Veteran's discoid lupus 
erythematosus.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran information 
and records of any private medical 
treatment received for his discoid lupus 
erythematosus from the time of discharge 
from service in June 1975 to 1985.  The 
Veteran should furnish signed 
authorizations for the release to VA of 
any such private medical records in 
connection with each non-VA source he 
identifies.  In particular, private 
treatment records from R. W. Romero, M.D., 
dated from 1979 to the present should be 
obtained.  Copies of these and other 
medical records (not already in the claims 
folder) from all sources should be 
requested.  All records obtained should be 
added to the claims folder.  If requests 
for these private treatment records are 
unsuccessful, VA should inform the Veteran 
of the non-response so that he will have 
an opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.

2.  Arrange for the Veteran to undergo a VA 
examination, by an appropriate specialist, 
to determine the nature and etiology of any 
current discoid lupus erythematosus.  The 
claims file, including a copy of this 
remand, must be made available for 
review of his pertinent medical and 
other history, particularly the records 
of any relevant treatment.  The 
examination report should reflect 
review of pertinent material in the 
claims folder. 

The examination should include any 
necessary diagnostic testing or evaluation.  

      Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate the 
following:

(a)  whether the Veteran currently has 
any discoid lupus erythematosus; 

(b)  and, if so, whether it is at least 
as likely as not (50 percent or more 
probable) any current discoid lupus 
erythematosus was incurred in or 
aggravated by service; 

The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  In particular, the 
examiner should discuss any treatment in 
service for symptomatology related to 
discord lupus erythematosus, if any.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible.

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that 
it is as medically sound to find in favor 
of that conclusion as it is to find against 
it.  

The Veteran is hereby advised that failure 
to report for his scheduled VA examination, 
without good cause, may have adverse 
consequences for his claim.  

3.  Readjudicate the Veteran's claim for 
service connection for discoid lupus 
erythematosus in light of the VA 
examination provided and any additional 
evidence received since the November 2006 
supplemental statement of the case (SSOC).  
If the claim is not granted to the 
Veteran's satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


